Citation Nr: 0329992	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-11 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for lumbosacral strain.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel










INTRODUCTION

The veteran served on active duty from January 1996 to 
October 2000.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Huntington, 
Virginia, which granted service connection for lumbosacral 
strain and assigned a 10 percent disability rating effective 
October 13, 2000.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  A review of the claims folder reveals that the RO 
advised the veteran of the law and regulations implementing 
VCAA.  However, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the veteran was not properly advised of the 
evidence needed to substantiate her claim; that is, once she 
had submitted a "substantially complete application," the 
RO was required to inform her "which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary."  Id. 

Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  After the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
and Quartuccio, she should be given the opportunity to 
respond.

Effective September 26, 2003, the rating criteria for spinal 
disabilities were revised.  Under the revised criteria, 
evaluation of the lumbosacral spine requires both orthopedic 
and neurological evaluations.  In order to comply with the 
revised criteria, the veteran should be afforded a VA 
examinations in order to determine the nature and severity of 
her service-connected lumbosacral strain.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with 
and satisfied.  After the veteran has 
been given notice as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), she should be given the 
opportunity to respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated her for a lumbosacral strain.  
After the releases are signed, the RO 
should obtain and associate with the 
claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  The RO should schedule the veteran 
for VA orthopedic/neurological 
examination to determine the severity 
of the chronic lumbosacral strain.  All 
indicated tests and studies should be 
accomplished, and the claims folder 
should be made available to the 
physician for review in conjunction 
with the examination.  The examiner 
should indicate in the examination 
report that the claims folder has been 
reviewed.  All clinical findings must 
be reported in detail in the 
examination report.  If the physician 
is unable to answer any question, the 
reason or reasons should be discussed.  

The examiner should be asked to 
evaluate the lumbosacral spine in the 
context of the old and revised rating 
criteria.  The examiner should describe 
any ankylosis, the range of motion of 
the lumbar spine, the presence of 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis; or muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body 
fracture with loss of 50 percent or 
more of the height; and, any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment.  

The examiner should comment on whether 
there is listing of whole spine to 
opposite side; positive Goldthwait's 
sign; loss of lateral motion; narrowing 
or irregularity of a joint space; 
muscle spasm on extreme forward bending 
or otherwise; loss of lateral spine 
motion, unilateral, in standing 
position; or abnormal mobility on 
forced motion.  

Finally, the physician should determine 
whether the lumbar spine exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should opine whether there is 
any objective evidence of pain 
referable to the lumbar spine, and 
opine as to whether pain could 
significantly limit functional ability 
during flare-ups or when the low back 
is used repeatedly over time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on her claim.

5.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant should be 
furnished a supplemental statement of 
the case with the law and regulations 
applicable to VCAA and given the 
opportunity to respond thereto.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA or other legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




